Name: Council Decision (EU) 2019/400 of 22 January 2019 on the signing, on behalf of the Union, of the Status Agreement between the European Union and the Republic of Serbia on actions carried out by the European Border and Coast Guard Agency in the Republic of Serbia
 Type: Decision
 Subject Matter: EU institutions and European civil service;  migration;  European construction;  politics and public safety;  international law;  international affairs;  cooperation policy;  Europe
 Date Published: 2019-03-14

 14.3.2019 EN Official Journal of the European Union L 72/1 COUNCIL DECISION (EU) 2019/400 of 22 January 2019 on the signing, on behalf of the Union, of the Status Agreement between the European Union and the Republic of Serbia on actions carried out by the European Border and Coast Guard Agency in the Republic of Serbia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular points (b) and (d) of Article 77(2) and point (c) of Article 79(2), in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 54(4) of Regulation (EU) 2016/1624 of the European Parliament and of the Council (1), in cases where it is envisaged that European Border and Coast Guard teams are to be deployed to a third country in actions where the team members have executive powers, or where other actions in third countries require it, a status agreement shall be concluded by the Union with the third country concerned. Such status agreement should cover all aspects that are necessary for carrying out the actions. (2) On 21 February 2017, the Council authorised the Commission to open negotiations with the Republic of Serbia for a status agreement on actions carried out by the European Border and Coast Guard Agency in the Republic of Serbia. (3) Negotiations on a status agreement were opened on 7 April 2017 and were successfully concluded by the initialling of the Status Agreement between the European Union and the Republic of Serbia on actions carried out by the European Border and Coast Guard Agency in the Republic of Serbia (the Agreement) on 20 September 2018. (4) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (2); the United Kingdom is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (3); Ireland is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (6) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of that Protocol, decide within a period of six months after the Council has decided on this Decision whether it will implement it in its national law. (7) Therefore, the Agreement should be signed, subject to its conclusion at a later date, and the annexed Declarations be approved, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Status Agreement between the European Union and the Republic of Serbia on actions carried out by the European Border and Coast Guard Agency in the Republic of Serbia is hereby authorised, subject to the conclusion of the said Agreement (4). Article 2 The Declarations annexed to this Decision shall be approved on behalf of the Union. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 January 2019. For the Council The President E.O. TEODOROVICI (1) Regulation (EU) 2016/1624 of the European Parliament and of the Council of 14 September 2016 on the European Border and Coast Guard and amending Regulation (EU) 2016/399 of the European Parliament and of the Council and repealing Regulation (EC) No 863/2007 of the European Parliament and of the Council, Council Regulation (EC) No 2007/2004 and Council Decision 2005/267/EC (OJ L 251, 16.9.2016, p. 1). (2) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (3) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (4) The text of the Agreement will be published together with the decision on its conclusion. ANNEX JOINT DECLARATION CONCERNING ARTICLE 2(b) The Parties take note that the European Border and Coast Guard Agency will support the Republic of Serbia to control efficiently its border with any country that is not a member of the European Union by other means than deployments of European Border and Coast Guard teams with executive powers. JOINT DECLARATION ON STATUS AND DELIMITATION OF THE TERRITORIES The status and delimitation under international law of the territory of Serbia and the Member States of the European Union are in no way affected either by this Agreement or by any act accomplished in its implementation by the Parties or on their behalf, including the establishment of operational plans or the participation in cross-border operations. JOINT DECLARATION WITH REGARD TO ICELAND, NORWAY, SWITZERLAND AND LIECHTENSTEIN The Parties take note of the close relationship between the European Union and Norway, Iceland, Switzerland and Liechtenstein, particularly by virtue of the Agreements of 18 May 1999 and 26 October 2004 concerning the association of those countries with the implementation, application and development of the Schengen acquis. In such circumstances it is desirable that the authorities of Norway, Iceland, Switzerland and Liechtenstein, on the one hand, and the Republic of Serbia, on the other hand, conclude, without delay, bilateral agreements on actions carried out by the European Border and Coast Guard Agency in the Republic of Serbia in terms similar to those of this Agreement.